860 F.2d 1079
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lefonza A. LEE, Plaintiff-Appellant,v.STATE OF OHIO, John E. Shoop, David E. Farren, Defendants-Appellees.
No. 88-3622.
United States Court of Appeals, Sixth Circuit.
Oct. 24, 1988.

1
Before MERRITT and RYAN, Circuit Judges, and WALINSKI, Senior District Judge.*

ORDER

2
Plaintiff Lee moves for counsel on appeal from the district court's judgment dismissing this prisoner's civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
The defendants are the State of Ohio, the prosecuting attorney, and an assistant prosecuting attorney from Lake County, Ohio.  Lee alleges that the defendants subjected him to an illegal conviction despite his innocence and that the defendants illegally promised probation to Lee's codefendant.  He requested $6,000,000.00 in compensatory and punitive damages.


4
The district court dismissed the complaint without prejudice.  The court held that Lee must challenge his conviction in a habeas corpus proceeding before he could precede with this civil rights action.   See Preiser v. Rodriquez, 411 U.S. 475, 500 (1973);  Hadley v. Werner, 753 F.2d 514, 516 (6th Cir.1985) (per curiam).  The court also held that the complaint did not contain any facts which suggested that the defendants violated Lee's constitutional rights when they promised probation to his codefendant.


5
We agree with the conclusions of the district court for the reasons stated in its order.  Accordingly, the motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Nicholas J. Walinski, Senior U.S. District Judge for the Northern District of Ohio, sitting by designation